Exhibit 99.1 Rosetta Resources Inc. Second Quarter 2013 Earnings Review August 6, 2013 Earnings Call Agenda OverviewJim Craddock Financial UpdateJohn Hagale Operational UpdateJohn Clayton Closing RemarksJim Craddock 2 Overview - Jim Craddock •Closed the Permian Acquisition, adding a new core operating area and entry into the basin •Acquired additional working interest in core Gates Ranch asset •Completed successful Eagle Ford discovery wells delineating two additional leases •Set an all-time record in daily equivalent production •Recorded sequential Eagle Ford daily equivalent production growth for the 14th consecutive quarter 3 Financial Update - John Hagale •Higher adjusted net income and revenues for quarter primarily due to increased production •Net income adversely impacted by additional $6.8 million of transaction and financing costs related to the Permian acquisition •Second quarter revenues reflect 53% from oil sales; 80% from liquids •Second quarter expenses include contribution from higher cost Permian assets since May 14 closing date •Active hedging program continued with new swaps and collars in place 4 5 2013 Annual Guidance Operational Update - John Clayton •Spent $188 MM in second quarter 2013 capex; drilled 30 gross wells and completed 22 (18 Eagle Ford) •Second quarter 2013 total production of 48.8 MBoe/d (25% oil / 37% NGLs) •Operational interruptions adversely impacted quarterly production; curtailment at Gates Ranch and temporary shut-ins at Klotzman •Operated five rigs; mostly at Gates Ranch, Briscoe Ranch, Central Dimmit, and the Karnes Trough area •Operated three - four rigs in Permian, Reeves County •At quarter-end, 45 Eagle Ford and 2 Permian wells drilled awaiting completion 2013 Annual Guidance •Reaffirmed capital estimate to range from $840 - $900 MM, excluding acquisition capital •Reaffirmed annual production guidance to 51 - 55 MBoe/d 6 Quarterly Production Performance 7 Summary 6/30/2013 Briscoe Ranch (Column Development Program) •3,545 net acres in southern Dimmit County •64 net well locations remaining 8 Lopez Farm-In •505 net acres in Live Oak County •Farm-In from Killam Oil •BPO: 100% WI, 75% NRI •APO: 65% WI, 48.75% NRI •7-day gross stabilized IP 1,966 Boe/d (46% oil / 24% NGLs) •7 net well locations remaining Summary 6/30/2013 9 2Q 2013: 1 completion Tom Hanks •~3,500 net acres in LaSalle County •2 gross total completions •Well Costs $5.5 - $7.0 MM •~ 60-acre spacing (~500 feet apart) Summary 6/30/2013 10 1 EF well drilled yet to be completed 2Q 2013: 1 EF completion Eagle Ford •1 completion - discovery well •7-day stabilized IP 657 Boe/d (91% oil) •44 net well locations remaining •1 well drilled awaiting completion Pearsall •1 completion - exploration •Un-stabilized test rate at 5 MMcf/d •Gas content includes 1% H2S Pearsall Well Eagle Ford Well Total Company Inventory +/- 2,400 wells remaining as of 6/30/2013 11 Forward-Looking Statements and Terminology Used 12
